Citation Nr: 0514938	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-07 501A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke to include right hand paresthesia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

4.  Entitlement to secondary service connection for blind 
spots in the right eye visual field diagnosed as hemianopia.

5.  Whether there was clear and unmistakable error (CUE) in 
an October 2002 rating decision that assigned a combined 40 
percent disability rating for the veteran's service connected 
disabilities.

6.  Entitlement to service connection for residuals of 
malnutrition.

7.  Entitlement to service connection for gastrointestinal 
problems manifested by abdominal pain and irregular bowel 
movements.

8.  Entitlement to service connection for atrial 
fibrillation.

9.  Entitlement to service connection for deep vein 
thrombosis.

10.  Entitlement to service connection for a skin disability 
manifested by tightness around the skin of the ankles.

11.  Entitlement to service connection for a low back 
disorder.

12.  Entitlement to service connection for onychomycosis of 
the nails of the great toes.

13.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with a depressive disorder, currently 
evaluated as 70 percent disabling.

14.  Entitlement to an increased rating for residuals of 
shell fragment wounds to the right thigh, Muscle Group XV, 
currently evaluated as 10 percent disabling.

15.  Entitlement to a compensable rating for residuals of 
shell fragment wounds to the left lower leg, Muscle Group XI.

16.  Entitlement to an increased rating for bilateral knee 
arthritis, currently evaluated as 10 percent disabling.

17.  Entitlement to a compensable rating for otitis media.

18.  Entitlement to a compensable rating for residuals of 
frostbite to the left great toe.



REPRESENTATION

Appellant represented by:	John C. Visher, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and from November 1950 to September 1959.  The veteran 
was a prisoner of war (POW) of the German Government from 
June 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and October 2002 rating 
decisions of the Washington, DC, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003, the 
claims files were transferred to the Pittsburgh, 
Pennsylvania, RO.  In a June 2004 rating decision, the 
veteran's psychiatric disorder was recharacterized as PTSD 
with a depressive disorder and rated as 70 percent disabling.

As to the veteran's December 2002 hearing request, the Board 
finds that the request was thereafter withdrawn in his March 
2004 VA Form 9, Appeal to Board of Veterans' Appeals.  
Therefore, adjudication of his claims may go forward without 
first scheduling a hearing.

A review of the claims files shows that a June 2002 VA 
examiner diagnosed him with tinnitus.  The Board finds that 
this diagnosis raised a claim of entitlement to service 
connection for tinnitus.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The veteran was a POW of the German Government during 
World War II for more than 30 days.

2.  Post-service records show the veteran being diagnosed 
with residuals of a stroke to include right hand paresthesia 
and hemianopia, hypertension, and peripheral neuropathy of 
the lower extremities.

3.  The October 2002 rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  Residuals of a stroke to include right hand paresthesia 
and hemianopia, hypertension, and peripheral neuropathy of 
the lower extremities are presumed to have been incurred 
during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004); 69 Fed. Reg. 60083-90 (Oct. 7, 2004) (to be codified 
at 38 C.F.R. § 3.309).

2.  The October 2002 rating decision, which assigned a 
combined 40 percent disability rating for the veteran's then 
service connected disabilities, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 4.25 (2002); 38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The veteran and his representative allege that residuals of a 
stroke, hypertension, and peripheral neuropathy of the lower 
extremities were caused by the appellant's military service, 
including his time as a POW.  It is also alleged that the 
blind spots in the right eye visual field, diagnosed as 
hemianopia, represent a stroke residual.  It is requested 
that the appellant be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

In addition, service connection may also be granted on the 
basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability, 38 C.F.R. § 3.310, or when a service-connected 
disability aggravates a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

A veteran who is a former POW, and was interned or detained 
for not less than 30 days, shall be service connected for 
certain diseases specific as to former POWs which manifest to 
a degree of 10 percent or more at any time after discharge, 
even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112.  The disease processes that are 
afforded this presumption include atherosclerotic heart 
disease and its complications, hypertensive vascular disease 
(including hypertensive heart disease) and its complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia), stroke and its complications, and peripheral 
neuropathy except where directly related to infectious 
causes.  38 C.F.R. § 3.309(c) (2004); 69 Fed. Reg. 60083-90 
(Oct. 7, 2004) (to be codified at 38 C.F.R. § 3.309).

The record shows that the veteran was a POW of the German 
Government during World War II for more than 30 days.  

VA examination reports and the private treatment records 
found in the claims files show that the veteran has been 
diagnosed with residuals of a stroke and hypertension.  See, 
e.g., the May 2002, June 2002, and October 2002 VA 
examinations.  The May 2002 VA examiner also opined that the 
veteran's stroke caused paresthesia in his right hand.  The 
medical records also shows that the veteran takes medication 
to control his hypertension.  Id.

The May and October 2002 VA examiners also diagnosed the 
veteran with peripheral neuropathy with gait problems.  While 
the first VA examiner opined that the peripheral neuropathy 
also caused balance problems, the second VA examiner opined 
that his peripheral neuropathy did not cause dizziness. 

The May 2002 VA examiner also diagnosed a peripheral blind 
spot secondary to a stroke.  In July 2002, Osamu Kobayashi, 
M.D., of Kobayashi Ophthalmology Clinic, diagnosed the 
veteran with, among other things, hemianopia.

Nothing in the record either indicates that the veteran's 
peripheral neuropathy was caused by an infection, or that his 
stroke did not cause right eye hemianopia.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).

Accordingly, the veteran meets the criteria for compensable 
ratings for stroke residuals, as well as for peripheral 
neuropathy and hypertension, 38 C.F.R. §§ 4.104, 4.124a, the 
presumptions found at 38 U.S.C.A. § 1112 and C.F.R. 
§ 3.309(c) apply to the current claims.  Therefore, service 
connection for stroke residuals, to include right hand 
paresthesia and right eye hemianopia, hypertension and 
peripheral neuropathy in the lower extremities is granted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.309 (as amended); 
38 C.F.R. § 3.310.  

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the decision 
constitutes a complete grant of the benefits sought on 
appeal, discussion of the VCAA is not required.

CUE Claim

In an October 2002 rating decision the RO assigned a combined 
40 percent disability rating for the veteran's service 
connected disabilities.  The veteran, in essence, seeks to 
have reversed the final October 2002 rating decision on the 
grounds of CUE because his combined disability rating should 
have exceeded 40 percent.  Thus, the question before the 
Board is whether the October 2002 rating decision was CUE.

The evidence on file at the time of the October 2002 rating 
decision showed that the veteran was service connected for 
the following disabilities:  30 percent for psychoneurosis 
anxiety with episodes of somnambulism; 10 percent for shell 
fragment wounds to the right thigh, Muscle Group XV; a 
noncompensable rating for residuals of shell fragment wounds 
to the left lower leg, Muscle Group XI; 10 percent for 
bilateral knee arthritis; a noncompensable rating for otitis 
media; and a noncompensable rating for residuals of frostbite 
to the left great toe.

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2004).  Such error exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  A determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior unappealed rating decision.  Id.  
Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

As stated above, the veteran contends that the combined 
disability rating for his service-connected disorders should 
be in excess of 40 percent.  Based on a mechanical 
application of the combined rating table as provided in 38 
C.F.R. § 4.25, the Board finds that VA did not commit CUE.

Under 38 C.F.R. § 4.25, the highest service-connected 
disability rating is taken first, in this case a 30 percent 
rating for psychoneurosis anxiety with episodes of 
somnambulism.  This number is then located in the leftmost 
column of the combined ratings table, to identify the 30 
percent row.  This 30 percent row is then intersected with 
the vertical column listing 10 percent at the top, 
corresponding to the next highest service-connected 
disability rating, in this case 10 percent either for shell 
fragment wounds to the right thigh, Muscle Group XV, or for 
bilateral knee arthritis.  The table indicates that the 
intersection of the 30 percent row and the 10 percent column 
is 37, and hence the intermediary combined rating for these 
two ratings is 37 percent.  Next, the 37 percent is then 
located in the leftmost column of the combined rating table, 
identifying the 37 percent row.  This 37 percent row is then 
intersected with the vertical column listing 10 percent at 
the top, corresponding to the remaining 10 percent service-
connected disability rating, with the table indicating a 43 
at the intersection.  Hence, that resulting intermediary 
combined rating is 43 percent.  Since there are no further 
compensable disability ratings to be combined, this 43 
percent is then rounded to the nearest 10, resulting in a 40 
percent combined disability rating.  38 C.F.R. § 4.25.

The benefit sought on appeal is denied.

As this application of the rating table is a matter of law, 
not fact, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).

As to the VCAA, the Board notes that the Court in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), held that the 
VCAA is not applicable to a motion for revision or reversal 
on the basis of CUE.  Therefore, further discussion of the 
VCAA is not required.


ORDER

Separate awards of service connection for residuals of a 
stroke to include right hand paresthesia and right eye 
hemianopia; hypertension; and peripheral neuropathy of the 
lower extremities are granted.

The claim for reversal of the October 2002 rating decision on 
the grounds of clear and unmistakable error is denied.




REMAND

As to entitlement to service connection for residuals of 
malnutrition and gastrointestinal problems, including 
abdominal pain and irregular bowel movements, due to POW 
service, the Board notes that there has been a change in the 
regulations governing these claims since they were last 
denied by the RO in August 1948.  See 38 U.S.C.A. § 1112.  
Therefore, de novo review by the Board is required.  Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993).

As to all of the remaining issues on appeal, the Board notes 
that several typed pages attached to the veteran's May 2002 
VA examination are totally black and hence illegible.  
Moreover, while the March 2004 VA psychiatric examiner cites 
to a separate medical evaluation performed at the Yokota Air 
Force Base Internal Medicine Clinic that was to be forwarded 
to VA under separate cover, a copy of that examination report 
is not found in the claims files.  Therefore, a remand to 
request legible copies of the entire May 2002 report and a 
copy of the March 2004 evaluation performed at the Yokota Air 
Force Base Internal Medicine Clinic is required.  38 U.S.C.A. 
§ 5103A(b).  

Next, the Board notes that the record shows that the veteran 
reported receiving all of his medical care from the following 
locations:  Dr. K. Furuyama at University of Tokyo Hospital; 
Drs. T. Ueki and T. Tokuyasu at Tokyo Metropolitan Hiroo 
General Hospital; Dr. S. Takahashi at Haruyama Surgical 
Hospital; and Dr. Osamu Kobayashi of Kobayashi Ophthalmology 
Clinic.  The record also shows that the veteran filed some of 
his records from these locations.  However, the record shows 
that VA only contacted one of these physicians - Dr. 
Takahashi at Haruyama Surgical Hospital.  Therefore, a remand 
to request his treatment records from all of these locations 
is required.  Id.

Additionally, the record shows that the veteran and/or the RO 
obtained and associated with the claims files numerous 
private treatment records, many of which include a 
translation provided by the veteran or no translation at all.  
Therefore, before the claim is returned to the Board the RO 
must obtain an official translation of all of the private 
treatment records found in the claims files, including 
translations of those documents for which the veteran has 
already provided his own translation.  Id.

As to entitlement to service connection for deep vein 
thrombosis and gastrointestinal problems manifested by 
abdominal pain and irregular bowel movements, a May 1953 
flying examination diagnosed a left varicocele and service 
medical records dated in June 1953 and December 1956 showed 
complaints and/or treatment for bowel problems including 
bloody and irregular bowel movement and abdominal pain.  
Likewise, post-service medical records show complaints, 
diagnoses, or treatment for venous stasis with dermatitis 
(see, e.g., the May 2002, June 2002, and October 2002 VA 
examinations) and chronic constipations and/or internal 
hemorrhoids.  Therefore, a remand is required to obtain VA 
medical opinions as to the relationship, if any, between the 
above disabilities and the veteran's military service or an 
already service connected disability.  38 U.S.C.A. 
§ 5103A(d).

Likewise, as to entitlement to service connection for atrial 
fibrillation, a low back disorder, and onychomycosis of the 
nails of the great toes, the Board notes that the post-
service also record shows the veteran being diagnosed with 
disabilities effecting each of these areas.  See, e.g., the 
June 2002 VA examination.  As to the veteran's low back 
disorder, the record includes diagnoses of degenerative joint 
disease as well as a herniated nucleus pulposus.  Id.  In 
light of the circumstances of the veteran's service, and the 
grants of service connection noted above, a remand is 
required to obtain VA medical opinions as to the 
relationship, if any, between the above disabilities and the 
veteran's military service or an already service connected 
disability.  38 U.S.C.A. § 5103A(d). 

As to entitlement to a rating in excess of 10 percent for 
bilateral knee arthritis, the Board notes that a remand is 
also required because, while the appellant was afforded a VA 
examination in May 2002, that examiner did not address 
whether the veteran had any additional lost knee motion 
because of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain). 

When readjudicating the claim for increased ratings for 
bilateral knee disabilities, the RO should be mindful of the 
decision in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(where the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997) (separate ratings may be assigned in cases 
where the service-connected disability includes both 
arthritis and instability, provided, of course, that the 
degree of disability is compensable under each set of 
criteria); and VAOPGCPREC 09-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2004) (separate ratings may be assigned in cases 
where a service-connected knee disability includes both 
limitation of flexion under Diagnostic Code 5260 and 
limitation of extension under Diagnostic Code 5261).

As to entitlement to increased ratings for shell fragment 
wounds to the right thigh and the left lower leg, since the 
veteran filed his claims there has been a change in the 
criteria for rating skin diseases under 38 C.F.R. § 4.118, 
including scars.  Cf. 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (2001) with 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (2004).  The new rating criteria for 
rating scars became effective August 30, 2002.  Id.  
Therefore, because the January 2004 statement of the case did 
not provide the veteran with notice of the old and new rating 
criteria, a remand to provide this information is required.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

On remand, the RO should be mindful that VA may only apply 
the old rating criteria for rating scars to the pre-
August 30, 2002, time period and the new rating criteria for 
rating scars to the term beginning on August 30, 2002.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

As to entitlement to a rating in excess of 10 percent for 
shell fragment wounds to the right thigh and a compensable 
rating for residuals of shell fragment wounds to the left 
lower leg, on remand, the RO should also take into account 
the fact that shell fragment wounds allow veterans, in 
appropriate circumstances, to receive separate disability 
ratings for scars, neurological impairment, and muscle 
injury.  Esteban.

As to all claims for increased ratings the VCAA requires that 
VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
Moreover, governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2004).  
Therefore, given the development ordered above as well as the 
change in law, on remand, the veteran should be afforded new 
VA examinations.

Likewise, as to entitlement to service connection for 
residuals of malnutrition, because the veteran was a POW and 
because 38 C.F.R. § 3.309 provides a list of presumptive 
illnesses associated with malnutrition, on remand, the 
appellant must also be afforded a VA examination to ascertain 
whether he now has any of these illnesses due to his time as 
a POW.  38 U.S.C.A. § 5103A(d).

As to entitlement to service connection for a skin disability 
manifested by tightness around the skin of the ankles and 
entitlement to a rating in excess of 70 percent for PTSD with 
depression, adjudication of these issues must be deferred 
pending receipt of the missing VA examination reports as well 
as translations of all of the medical evidence already found 
in the claims files.

Therefore, these issues are REMANDED for the following:

1.  The RO should obtain and associate 
with the claims files a legible copy of 
the typed pages attached to the May 2002 
VA examination as well as a copy of the 
March 2004 evaluation performed at the 
Yokota Air Force Base Internal Medicine 
Clinic.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran notified in 
writing.  

2.  The RO, after obtaining 
authorizations from the veteran, should 
request copies of all treatment records 
since 1959 from Dr. K. Furuyama at 
University of Tokyo Hospital, Drs. T. 
Ueki and T. Tokuyasu at Tokyo 
Metropolitan Hiroo General Hospital, Dr. 
Osamu Kobayashi of Kobayashi 
Ophthalmology Clinic, and Dr. S. 
Takahashi at Haruyama Surgical Hospital.  
If any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims files, and the 
veteran notified in writing.  

3.  The RO should obtain official 
translations of all of the Japanese 
records found in the claims files, 
including those for which the veteran 
provided his own translations as well as 
all records obtained pursuant to the 
above development.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded an examination.  The claims 
folders should be copied and made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must also be provided the old 
and most recent AMIE worksheets for 
rating scars, as well as the most recent 
AMIE worksheets for rating muscle 
injuries due to shell fragment wounds to 
the right thigh and left lower leg, 
neurological injuries, arthritis of the 
knees, otitis media, and frostbite 
injuries.  All indicated tests and 
studies as deemed appropriate by the 
examiner, must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folders and the examination of the 
veteran, the examiner should address the 
following questions.

I. The Service Connection Claims:

As to entitlement to service connection 
for gastrointestinal disorders, to 
include abdominal pain and irregular 
bowel movements; atrial fibrillation; 
deep vein thrombosis; a low back 
disorder; and onychomycosis of the great 
toe nails: 

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed disorder was 
incurred in or aggravated by 
military service?

As to the low back disorder, if the 
diagnoses includes arthritis 
verified by x-ray, is it at least as 
likely as not that it manifested 
itself to a compensable degree 
within the first year following the 
appellant's separation from military 
service?  

Does the veteran suffer from post 
traumatic arthritis?

Does the veteran suffer from peptic 
ulcer disease?

As to the atrial fibrillation and 
deep vein thrombosis, is it at least 
as likely as not (i.e., is there a 
50/50 chance) that either disability 
was caused or aggravated by an 
already service connected 
disability, such as lower extremity 
shell fragment wound residuals 
and/or stroke residuals?

As to entitlement to service connection 
for residuals of malnutrition:

Does the veteran have any current 
disease processes associated with 
malnutrition? 

If so, what are the diagnoses?

II.  The Increased Rating Claims:

(a)  Shell Fragment Wounds to the Left 
and Right Lower Extremities:

The examiner should describe all 
scarring, muscle, and neurological 
impairment.

As to the scar, in accordance with 
the old and new AMIE worksheet, the 
examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of all scarring.

As to any muscle injury, in 
accordance with the most recent AMIE 
worksheet, the examiner is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all muscle impairment.

As to neurological problems, in 
accordance with the most recent AMIE 
worksheet, the examiner is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all neurological 
impairment.

(b)  Bilateral Knee Arthritis:

In accordance with the most recent 
AMIE worksheet, the examiner is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all knee impairment.  

The report must include separate 
range of motion studies of each knee 
which specifically note the degree 
of flexion and extension of each 
joint and the extent that pain, 
fatigue, etc further limits each 
knees flexion and/or extension.

X-rays of each knee must also be 
taken.

(c)  Otitis Media: 

In accordance with the most recent 
AMIE worksheet, the examiner is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all otitis media 
impairment.

(d)  Frostbite of the Left Great Toe:

In accordance with the most recent 
AMIE worksheet, the examiner is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all frostbite impairment.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  As to the claims for 
separate and increased ratings for 
bilateral knee disorders, such 
adjudication should include consideration 
of DeLuca; Esteban; VAOPGCPREC 23-97; and 
VAOPGCPREC 09-04.  As to the claims for 
increased ratings for shell fragment 
wounds, such adjudication should include 
consideration of the old and new criteria 
for rating scars as well as Esteban and 
Kuzma. 

7.  If any of the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations, both old 
and new, considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


